Per Curiam.
This is an appeal from a judgment of the Supreme Court, reversing a judgment of the First District Court of Newark, which latter court under a claim of property adjudged that certain goods levied upon under an execution issued on a judgment against one Max Botnick were subject to the levy.
*386We concur in the views expressed in the opinion of the Supreme Court.
We question, however, the propriety of an appeal being taken from a judgment rendered on a claim of property in the District Court. Such a proceeding not being according to course of common law the appropriate remedy is the writ of certiorari. This is clearly to be gathered from wh'at was said by Chief Justice Beasley, in Berry v. Chamberlin, 53 N. J. L. 463.
The method of procedure adopted in the present case was not challenged in the Supreme Court nor in this court, and the object of adverting to it is to make known that such practice does not receive the sanction of this court.
The judgment will be affirmed, with costs.
For affw-mance—The Chancellor, Chief Justice, Garrison, Swayze, Parker, Minturn, Kalisch, Yredenburgi-i, Terhune, Heppeni-ieimer, Williams, Taylor, JJ. 12.
For reversal—None.